Citation Nr: 0101860	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to a rating in excess of 30 percent for 
arthritis of the left hip and sacroiliac joint, status post 
fusion with a left iliac crest bone graft.

3.  Entitlement to a rating in excess of 20 percent for a 
ruptured C1 transverse ligament status post C1-C2 fusion with 
degenerative disc disease.

4.  Entitlement to a rating in excess of 20 percent for L5-S1 
degenerative disc disease with left radiculopathy.

5.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.  

6.  Entitlement to a compensable rating for right hip 
arthritis.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1995.  

In a November 1997 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a right knee disorder, which the 
veteran claimed to be secondary to his service-connected left 
hip, left knee, and low back disorders.  The veteran was 
notified of that decision and did not appeal, and the 
November 1997 decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).

In a statement dated in August 1998 the veteran claimed 
entitlement to increased ratings for, among other 
disabilities, the disabilities pertaining to his bilateral 
knee disorder.  Because service connection had not been 
established for a right knee disorder, the RO interpreted 
this statement as a claim for service connection for a right 
knee disorder.  The Board of Veterans' Appeals (Board) finds 
that the statement cannot be considered a notice of 
disagreement with the RO's November 1997 decision because the 
veteran made no reference to the November 1997 or any other 
prior determination, nor did he make any specific reference 
to service connection for a right knee disorder.  See 
Gallegos v. Gober, 14 Vet. App. 50 (2000); 38 C.F.R. § 20.201 
(2000).

In a May 1999 rating decision the RO again denied entitlement 
to service connection for a right knee disorder, without 
finding whether new and material evidence had been submitted 
to reopen the previously denied claim.  The veteran perfected 
an appeal of the denial of service connection.  Regardless of 
the RO's disposition of the claim, the Board does not have 
jurisdiction to consider the substantive merits of the claim 
for service connection for a right knee disorder in the 
absence of a finding that new and material evidence has been 
submitted.  Hickson v. West, 12 Vet. App. 247 (1999).  The 
Board finds, therefore, that the proper issue on appeal is 
whether new and material evidence has been submitted to 
reopen the previously denied claim.  This issue will be 
addressed in the remand portion of this decision.

In the May 1999 rating decision the RO also denied 
entitlement to increased ratings for the additional 
disabilities shown on the title page.  The veteran has also 
perfected an appeal of the denial of increased ratings.

In his November 2000 informal hearing presentation the 
veteran's representative raised the issue of the veteran's 
entitlement to a total disability rating based on individual 
unemployability.  This issue will also be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence designated by 
the veteran and provided him a VA medical examination in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The arthritis of the left hip and sacroiliac joint, 
status post fusion with a left iliac crest bone graft, is 
manifested by range of motion of zero degrees of extension, 
115 degrees of flexion, external rotation to 40 degrees, and 
adduction to 30 degrees, and a well healed scar that is not 
poorly nourished or ulcerated, tender and painful on 
objective demonstration, or productive of any functional 
impairment.

3.  The ruptured C1 transverse ligament status post C1-C2 
fusion with degenerative disc disease is manifested by severe 
limitation of motion of the cervical spine and a well healed 
scar that is not poorly nourished or ulcerated, tender and 
painful on objective demonstration, or productive of any 
functional impairment.

4.  The L5-S1 degenerative disc disease with left 
radiculopathy is manifested by marked limitation of motion of 
the lumbosacral spine and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and neurological 
findings.

5.  The left knee arthritis is manifested by complaints of 
pain, crepitus, and range of motion from zero to 150 degrees, 
without any objective evidence of knee pathology or 
functional impairment.

6.  The right hip arthritis is manifested by complaints of 
pain, with range of motion of zero degrees of extension, 
115 degrees of flexion, external rotation to 40 degrees, and 
adduction to 30 degrees, without any objective evidence of 
pathology or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for arthritis of the left hip and sacroiliac 
joint, status post fusion with a left iliac crest bone graft, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 
5251-5253, 5294, and 7803-7805 (2000).  

2.  The criteria for a 30 percent rating for a ruptured C1 
transverse ligament, status post C1-C2 fusion with 
degenerative disc disease, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 4.118, 
Diagnostic Codes 5290, 7800, and 7803-7805 (2000).

3.  The criteria for a 60 percent disability rating for L5-S1 
degenerative disc disease with left radiculopathy have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2000).  

4.  The criteria for a disability rating in excess of 
10 percent for left knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by the  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2000).  

5.  The criteria for a compensable disability rating for 
right hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 and 5251-5253 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that the veteran sustained a 
neck injury while playing soccer in January 1989.  An X-ray 
examination was negative for fracture but showed subluxation 
at C1-C2.  The injury resulted in a diagnosis of ruptured 
transverse ligament at C1 with C1-C2 instability, for which 
fusion of the vertebrae was performed.  The bone graft was 
harvested from the iliac crest.  Following the fusion the 
veteran was placed on limited duty for six months and 
returned to full duty in August 1989.  

The veteran complained of low back pain and radiating pain 
from the left buttock to the left knee in early 1994.  His 
complaints were initially assessed as mild sciatica.  He 
continued to complain of radicular low back pain and walked 
with a mild limp.  Diagnostic testing, which included an X-
ray study and bone scan, disclosed L5 spondylolysis and left 
sacroiliac joint arthritis.  

The veteran complained of left knee pain in 1986, which was 
assessed as bursitis.  The records do not document any 
additional complaints or clinical findings pertaining to the 
left knee.  

The veteran underwent a VA examination in May 1995, during 
which he related the history of his in-service neck injury 
and fusion.  On physical examination there was a slightly 
oblique scar at the right side of the midline of the neck 
measuring three and a half inches in length and one-fourth 
inch at its greatest width.  The scar was described as well 
healed and not tender, keloidal, or hypertrophic.  
Examination showed no tenderness or muscular spasm on either 
side of the neck, no postural abnormalities or fixed 
deformity, and no atrophy.  The range of motion of the 
cervical spine was forward flexion to 15 degrees, backward 
extension of zero degrees, left and right lateral flexion to 
10 degrees, and rotation to 10 degrees bilaterally.  The 
physician stated that all of those motions were painful for 
the whole range, but also stated that there was no objective 
evidence of pain on motion.  There was a loss of sensation to 
light touch but no weakness in both upper extremities.  An X-
ray study showed the C1-C2 posterior fusion with circlage 
wire, an increased axial distance to approximately seven 
millimeters, and mild multi-level degenerative disc disease 
from C3-C4 through C6-C7.  The examiner provided diagnoses of 
mild degenerative disc disease from C3-C4 through C6-C7 and 
marked stiffness of the cervical spine.  

The veteran also complained of constant low back pain and 
related a history of having incurred a low back injury in 
March 1994 while lifting a howitzer.  On physical examination 
there was no tenderness at the midline or in the lumbar areas 
designated by the veteran as painful, no muscular spasm, no 
postural abnormalities, no fixed deformity, and no atrophy of 
the musculature of the back.  The range of motion of the 
lumbosacral spine was forward flexion of 45 degrees, backward 
extension of 20 degrees, left and right lateral flexion of 20 
degrees, and rotation to the left and right of 30 degrees.  
The physician stated that all of those motions were painful 
at the end of their range, but also stated that there was no 
objective evidence of pain on motion.  Straight leg raising 
tests were negative, bilaterally.  An X-ray study of the 
lumbosacral spine showed mild degenerative disc disease at 
L5-S1 and bilateral L5-S1 spondylolysis with borderline 
spondylolisthesis, which constituted the examiner's 
diagnosis.  

The veteran reported having constant pain at the lower 
portion of the left lumbar area since the in-service 
operation on his neck, which required a graft from the left 
iliac crest.  He also reported that left sacroiliac joint 
surgery was scheduled for June 1995.  On physical examination 
there was an oblique surgical scar at the lower portion of 
the left lumbar area at the level of the posterior aspect of 
the left iliac crest that was four and a half inches in 
length and three-fourths of an inch in width.  The scar was 
well healed and not tender, keloidal, or hypertrophic.  There 
was no tenderness, swelling, deformity, or other impairment 
of the left sacroiliac joint.  The physician stated that 
range of motion had been described for the thoracolumbar 
spine, since the sacroiliac joint has little motion.  An X-
ray study of the pelvis showed an irregularity of the left 
ilium immediately abutting the left sacroiliac joint, 
consistent with a previous graft harvest site.  The diagnosis 
was pain at the site of the left iliac graft harvest.  

The veteran also stated that he developed chronic left hip 
pain at the time of the March 1994 lifting injury.  He 
complained of pain at the left hip whenever walking and he 
walked slowly with a cane held in the left hand.  Physical 
examination showed no tenderness at the left hip.  The range 
of motion was abduction to 10 degrees and flexion to 90 
degrees, which the physician described as not painful.  The 
range of motion of the right hip was abduction to 20 degrees 
and flexion to 120 degrees.  Leg lengths were equal.  An X-
ray study of both hips showed mild osteoarthritis of the 
hips, which was the examiner's diagnosis.  

The veteran also related a history of chronic left knee pain 
with walking since the March 1994 lifting injury.  Physical 
examination showed no joint effusion, tenderness, crepitus, 
swelling, deformity, instability, or other impairment of the 
left knee.  Anterior and posterior drawer signs were 
negative, and there was no valgus or varus motion of the 
knee.  The range of motion was zero degrees of extension to 
130 degrees of flexion, which the physician found not to be 
painful.  The circumference of the right thigh was 22 inches, 
compared to 21 inches on the left.  The circumferences of 
both lower legs were 14 3/4  inches.  An X-ray study of the 
left knee showed mild osteoarthritis, but was otherwise 
normal.  The examiner provided diagnoses of mild 
osteoarthritis of the left knee and atrophy of the left 
thigh.  

VA treatment records show that the veteran underwent a left 
sacroiliac joint fusion with a left iliac crest bone graft in 
June 1995.  Prior to the surgery physical examination showed 
a range of motion of the left hip of 120 degrees of flexion 
and 20 degrees of extension, compared to the right hip with 
130 degrees of flexion and 20 degrees of extension.  Muscle 
strength was five out of five in the bilateral lower 
extremities.  The veteran tolerated the procedure well and 
received post-operative physical therapy and gait training 
until January 1996.  The VA outpatient records show periodic 
follow-up examination and treatment from August 1995 through 
April 1996.  

In a September 1995 rating decision the RO granted service 
connection for a ruptured C1 transverse ligament, status post 
C1-C2 fusion, with degenerative disc disease of the cervical 
spine, rated as 10 percent disabling; L5-S1 degenerative disc 
disease with left radiculopathy, rated at 10 percent; and 
arthritis of the left hip/sacroiliac joint, arthritis of the 
right hip, and arthritis of the left knee, all rated as non-
compensable.  In an October 1995 rating decision the RO 
increased the rating for arthritis of the left hip/sacroiliac 
joint to 10 percent, following the assignment of a temporary 
total rating resulting from the June 1995 surgery.

The veteran again underwent a VA compensation examination in 
May 1996, which was performed by the same physician who 
conducted the May 1995 examination.  The physician noted the 
history of the 1989 neck injury and subsequent surgical 
fusion of Cl-C2 with bone grafting.  The veteran complained 
of stiffness of the neck and limited rotation when driving a 
car.  Physical examination disclosed a longitudinal surgical 
scar at the posterior aspect of the neck measuring four 
inches in length and one-fourth inch in width.  The scar was 
adherent to the underlying tissue, but not keloidal or 
hypertrophic.  A protrusion under the skin could be palpated 
at the lower end of the surgical scar due to the bone graft.  
Examination showed no postural abnormalities, fixed 
deformity, or muscle atrophy.  The range of motion of the 
cervical spine was forward flexion to 20 degrees, backward 
extension to five degrees, left and right lateral flexion to 
five degrees, and rotation to 10 degrees, bilaterally.  The 
physician stated that all of these motions were painful, but 
that there was no objective evidence of pain on motion.  
There was no weakness and no loss of sensation to light 
touch, pain, or temperature in either upper extremity.  An X-
ray study showed that there was no significant interval 
change compared to the May 1995 X-ray study.  The radiologist 
again noted the anterior subluxation of C1 on C2, unchanged 
in position, and the remainder of the cervical spine was 
unremarkable.  The examiner provided a diagnosis of anterior 
subluxation of C1 on C2 and stiffness of the cervical spine, 
status post surgery.  

The veteran also related a history of having fallen on his 
back in 1994 and undergoing a fusion of the lumbar spine in 
January 1995 due to continued pain and stiffness of the 
lumbar spine.  The available medical evidence does not 
indicate that such a fusion was performed.  Physical 
examination showed no postural abnormalities, fixed 
deformity, or atrophy of the musculature of the back.  Range 
of motion of the thoracolumbar spine was forward flexion 30 
degrees, which was painful at the end of the range of motion; 
backward extension to five degrees, without pain; left and 
right lateral flexion to five degrees, without pain; and 
rotation to left and right of 30 degrees, with pain on the 
left.  The physician stated, however, that there was no 
objective evidence of pain on motion.  Straight leg raising 
tests were negative, bilaterally.  An X-ray study of the 
lumbosacral spine showed bilateral spondylolysis with mild 
first degree spondylolisthesis of L5 on S1, and degenerative 
disc disease at L5-S1.  The radiologist noted a slight 
decrease in disc space narrowing when compared to the May 
1995 X-ray study.  The examiner provided diagnoses of 
bilateral spondylolysis with first degree spondylolisthesis 
of L5 on S1 and degenerative disc disease.  

The veteran further related a history of constant pain at the 
level of the scar on the lower back, which resulted from bone 
grafts taken from the left iliac crest in 1989 for the neck 
and in 1995 for fusion of the left sacroiliac joint.  He 
stated that he needed a cane when walking, which he held in 
the left hand.  The physician stated that the veteran was 
left-handed.  On physical examination there was a curved 
surgical scar at the level of the iliac crest measuring seven 
inches in length and one-fourth inch in width.  The scar was 
well-healed and not keloidal or hypertrophic, but was very 
sensitive on its whole length.  Muscle strength in the left 
lower extremity was good, with full range of motion against 
less than normal resistance.  The veteran bent his back 
forward a few degrees when standing or walking, but there was 
no fixed deformity and no atrophy of the musculature of the 
back.  The examiner again stated that the sacroiliac joint 
normally has very little motion, but that there is some 
motion at the joint with movement of the thoracolumbar spine.  
The range of motion of the left hip was abduction to 20 
degrees and forward flexion to 20 degrees, with pain at the 
end of the range.  Rotation to the left and right was 10 
degrees with pain for the whole range of motion, and leg 
lengths were equal.  The examiner noted the prior X-ray 
findings and stated that the current X-ray study showed three 
screws overlying the sacroiliac region, but no other changes.  
The examiner provided a diagnosis of a very sensitive scar of 
surgery at the level of the left sacroiliac joint and 
weakness of the left lower extremity.  

In a September 1996 supplemental statement of the case the RO 
increased the rating for arthritis of the left hip/sacroiliac 
joint from 10 to 30 percent.  In a September 1996 rating 
decision the RO also increased the ratings for the cervical 
spine and low back disabilities from 10 to 20 percent, 
respectively.

The RO obtained additional VA outpatient records documenting 
the ongoing evaluation of pain in the sacroiliac joint on two 
occasions in February and March 1997.  In February 1997 the 
veteran reported that the June 1995 fusion had not 
significantly improved his pain symptoms.  An X-ray study at 
that time showed good fusion from the June 1995 surgery, with 
no hardware failure.

The veteran underwent an additional VA compensation 
examination in June 1997, which was performed by the same 
physician who conducted the May 1995 and May 1996 
examinations.  The physician again noted the history of the 
1989 neck injury and subsequent surgical fusion of Cl-C2 with 
bone grafting.  The veteran stated that his neck felt better 
about six months after the surgery.  He complained of 
intermittent neck pain and a 30 percent reduction in the 
range of motion, but stated that he did not take medication 
for his neck condition.  Physical examination again showed 
the surgical scar, which was described as previously.  There 
were no postural abnormalities or fixed deformities of the 
cervical spine and no muscle atrophy.  The range of motion of 
the cervical spine was forward flexion to 30 degrees, 
backward extension to 10 degrees, left and right lateral 
flexion to 10 degrees, and rotation to 50 degrees to the left 
and right.  The physician stated that these motions were 
painful at the end of their range, but that there was no 
objective evidence of pain on motion.  The physician also 
stated that there was no decrease in the range of motion upon 
repetitive motions and motions against resistance, no 
incoordination of motion, and no neurological deficiencies.  
Examination showed no weakness and no loss of sensation to 
light touch, pain, or temperature in the upper extremities.  
An X-ray study showed no significant change from those done 
previously, except for a minimal increase in bone density at 
the graft site.  The resulting diagnosis was arthralgia with 
decrease in the range of motion of the cervical spine.  

The veteran also complained of intermittent low back pain 
that he treated with Advil.  Examination showed a surgical 
scar at the sacroiliac joint measuring five inches in length 
and one-half inch in width.  The scar was adherent to the 
underlying tissue but was not keloidal, tender, or 
hypertrophic.  Physical examination showed no postural 
abnormalities, fixed deformity, or atrophy of the musculature 
of the back.  Range of motion of the thoracolumbar spine was 
forward flexion to 80 degrees, backward extension to 10 
degrees, left and right lateral flexion to 10 degrees, and 
rotation to left and right of 40 degrees.  The physician 
stated that these motions were painful at the end of their 
range, but that there was no objective evidence of pain on 
motion.  The physician also stated that there was no decrease 
in the range of motion upon repetitive motions and motions 
against resistance or any incoordination of motion.  The 
straight leg raising test was positive on the left side.  
There was pain at the posterior aspect of the left thigh at 
30 degrees of left hip flexion.  An X-ray study showed that 
the lumbar spine and pelvis were stable without any 
appreciable change compared to the prior X-ray studies.  The 
examination resulted in a diagnosis of mild degenerative disc 
disease at L5-S1, first degree spondylolisthesis of L5 on S1 
with bilateral spondylolysis, and left-sided sciatica.  

Regarding the left knee, the veteran complained of 
intermittent pain in the knee but denied taking any 
medication for the pain.  Physical examination showed no 
signs of effusion, inflammation, swelling, deformity, or any 
other signs of impairment.  The anterior and posterior drawer 
signs were negative and there was no varus or valgus motion.  
The range of motion of the knee was from zero degrees of 
extension to 130 degrees of flexion, without pain.  The 
physician found no decrease in the range of motion upon 
repetitive motions and motions against resistance or any 
incoordination of motion.  The circumferences of both thighs 
and lower legs were equal.  An X-ray study of the left knee 
showed lipping of the posterior margins of the patella, 
compatible with chondromalacia patella, and lipping of the 
tibial spine, presumably representing early degenerative 
changes.  The examiner provided a diagnosis of arthralgia of 
the knee, without any disease identified.  

In an October 1997 rating decision the RO increased the 
rating for arthritis of the left knee from zero to 
10 percent.

The RO obtained additional VA outpatient records, which 
showed evaluations for neuropathic left sacroiliac and hip 
pain on two occasions in June 1997 and on one occasion in 
January 1998.  The records indicate that the pain was 
controlled with medication and a transcutaneous electrical 
nerve stimulator (TENS) unit.

The RO provided the veteran an additional VA compensation 
examination in September 1998.  At that time the examining 
physician again noted that the veteran walked with a cane, 
which he held in his left hand.  The physician also found 
that the veteran was right-hand dominant.  The veteran 
reported having undergone a left sacroiliac fusion in June 
1995, and that he continued to have pain in both hips and 
both knees.  His movements were slow and very labored and the 
physician found that it was apparent that he did have pain in 
these various areas because he flinched and cringed on a 
number of occasions.

On physical examination, there was a 14-centimeter scar over 
the left sacroiliac joint to the left of midline and an eight 
centimeter scar in the upper cervical spine area.  These 
scars were well healed, non-adherent, and non-tender, but the 
left sacroiliac scar was spread out and widened.  The veteran 
walked with a limp favoring the left lower extremity that was 
exaggerated if he was not using the cane in his left hand.  
When he tried to walk on his heels and toes, he had not only 
a limp on the left side but also a limp on the right side.  
He could not squat.  He performed 10 toe-rising exercises on 
the right very slowly and with signs of increasing weakness 
and fatigue on the right side, but could not do any toe-
rising exercises on the left side.  There was tenderness over 
the entire lumbar spine and pelvis area, much more so on the 
left.  The physician was able to feel the step-off of the 
spinous processes at the L5-S1 area.  

The physician found what he described as marked limitation of 
motion of the cervical spine, but there was no postural 
abnormality.  The range of motion of the cervical spine was 
20 degrees of forward flexion, 30 degrees of backward 
extension, 15 degrees of tilt to the left and right, and 20 
degrees of rotation to either side, all with pain.  The 
physician found that these measurements represented all of 
the active motion of the cervical spine, and that passive 
movement beyond those ranges resulted in an increase in pain.  
An X-ray study of the cervical spine showed no significant 
change since the prior X-ray study, with no encroachment on 
the neural foramina, no disc space narrowing, and the dense 
appearance of the fusion graft site posterior to C2.  The 
examination resulted in a diagnosis of a cervical spine 
injury with probable subluxation of C1 on C2 with subsequent 
fusion of Cl and C2.  The physician stated that the fusion 
was successful and that the veteran's neurologic function and 
strength in the upper extremities had returned to normal.  
The physician also stated that the veteran continued to have 
marked limitation of motion in the cervical spine and some 
painful motion as well.  

The physician also found what he described as marked 
limitation of motion of the lumbar spine.  The range of 
motion of the lumbar spine was 10 degrees of forward flexion 
that was free of pain, but with increasing pain on flexion to 
90 degrees.  The veteran could extend backwards to 15 degrees 
without pain, and flex 20 degrees to the left and right and 
rotate 30 degrees left and right, but these movements were 
very painful.  The physician stated that the veteran had 
difficulty dressing and undressing, moving around, and with 
changing position from sitting to standing and from supine to 
sitting.  An X-ray study of the lumbosacral spine and pelvis 
showed no significant change since the prior X-ray study, and 
disclosed bilateral spondylolysis of L5, borderline 
spondylolisthesis of L5 on S1, and a productive spur along 
the margin of L5.  The three screws in the sacroiliac region 
remained in place and were unchanged.  The diagnosis was 
spondylolisthesis of L5 on S1 and questionable left 
sacroiliac arthritis with questionable fusion of the left 
sacroiliac joint.  

From a neurological viewpoint, the physician found that the 
veteran's status was remarkably good.  There were no abnormal 
reflexes in the upper extremities and the Hoffmann sign was 
negative.  Sensation appeared to be normal in the upper 
extremities and in the neck area.  In the lower extremities, 
the patellar and Achilles reflexes were present, although 
decreased on the left side.  The physician also stated, 
however, that there were no abnormal reflexes.  Sensation was 
normal.  The stretch signs did not produce back pain in the 
sitting position, but in the supine position the veteran did 
have back pain at about 45 degrees on each side.  Muscle 
power in the upper and lower extremities was five plus.  
Circumference measurements of the lower extremities were 
equal and there was no evidence of muscle atrophy.  

On examination of the hips, the examiner found no tenderness 
about the joints and a normal range of motion.  The range of 
motion of both hip joints was from zero degrees of extension 
to 115 degrees of flexion, abduction of 40 degrees, and 
adduction of 30 degrees, all without pain.  The physician 
characterized these ranges of motion as normal.  The veteran 
could internally rotate the left hip joint to 30 degrees, but 
the movement caused marked pain.  He could internally rotate 
the right hip joint to 30 degrees without pain.  External 
rotation was 40 degrees in each hip joint.  An X-ray study of 
the hips showed no significant radiographic abnormality, 
unchanged from the prior X-ray study.  The examiner found 
that there was no evidence of arthritis in either hip.  He 
also stated that the 30 degrees of internal rotation, 
although painful in the left hip, was more than normal.  

The examiner also found that the physical examination of the 
left knee was normal.  The veteran had one plus crepitus in 
the knee but there was no evidence of effusion or 
instability, the patellar grinding test was negative, and the 
knee was not enlarged.  All ligaments were intact and the 
McMurray, pivot-shift, and Lachman signs were negative.  The 
range of motion of the knee was from zero degrees of 
extension to 150 degrees of flexion, with the heels touching 
the buttocks in full flexion, without pain.  An X-ray study 
of the left knee showed no significant interval change in the 
mild narrowing of the patellofemoral compartment.  There was 
a slight interval increase in changes of the medial tibial 
spine, presumed to represent a mild increase in a 
degenerative change, but no other interval change. The 
examiner provided a diagnosis of arthralgia of the left knee 
joint, and concluded that there was no limitation of motion 
in the knee joint and no functional impairment of the left 
knee.

II.  Analysis

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO has obtained the VA treatment records designated by 
the veteran, and provided him a VA orthopedic examination in 
September 1998.  The Board notes that the veteran's 
representative has argued that the September 1998 examination 
was not adequate for rating purposes because the examiner did 
not document all of the functional limitations resulting from 
the musculoskeletal disabilities.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  He also contends that the case 
should be remanded in order to obtain a dermatology 
examination to document any disability resulting from the 
surgical scars.  The examiner in September 1998 did, however, 
document the veteran's subjective complaints and determine 
the effects of pain and weakness in assessing the severity of 
the disability.  He also examined the surgical scars and 
described any disability resulting from the scars.  The Board 
finds, therefore, that the examination is adequate for rating 
purposes, and that remand of the case to obtain additional 
examinations is not warranted.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to notify him of the evidence needed to 
substantiate his claim and to assist him in the development 
of the relevant evidence.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, and multiple involvements of the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

A.  C1-C2 Fusion with Degenerative Disc Disease of the 
Cervical Spine

Since service connection was granted in September 1995, the 
RO has evaluated the cervical spine disability based on 
limitation of motion.  Although the coding sheet included 
with the September 1995 rating decision indicates that the 
disability was rated under Diagnostic Codes 5010, 5293, and 
5290, the reasons and bases for the 10 percent rating then 
assigned shows that the rating was based on limitation of 
motion in accordance with Diagnostic Code 5290.

Diagnostic Code 5290 for limitation of motion of the cervical 
spine provides a 10 percent rating if the limitation is 
slight, a 20 percent rating if the limitation is moderate, 
and a 30 percent rating if the limitation is severe.  
38 C.F.R. § 4.71a.

The Board has reviewed the evidence of record and finds that 
the evidence supports a 30 percent rating for the cervical 
spine disability.  A 30 percent rating is applicable if the 
limitation of motion of the cervical spine is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  The examiner in 
September 1998 found that the range of motion of the cervical 
spine was markedly limited due to pain.  The range of motion 
of the cervical spine was 20 degrees of forward flexion, 30 
degrees of backward extension, 15 degrees of tilt to the left 
and right, and 20 degrees of rotation to either side, all 
with pain.  Although passive movement was possible beyond 
those limitations, that movement caused an increase in pain.  
In accordance with the decision of the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) in DeLuca, 8 Vet. App. at 202, the evaluation of the 
limitation of motion must include any limitation of motion 
due to pain.  The Board finds, therefore, that the limitation 
of motion of the cervical spine is marked, which is 
equivalent to severe, and that a 30 percent rating for the 
cervical spine disability is warranted.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 30 percent 
rating assigned above is the maximum schedular rating 
available for limitation of motion of the cervical spine.  
The consideration of any functional limitations in addition 
to pain does not, therefore, result in a higher rating.  
Spencer v West, 13 Vet. App. 376 (2000).

The Board notes that Diagnostic Code 5293 for intervertebral 
disc syndrome provides a 60 percent evaluation if the 
symptoms are pronounced and a 40 percent evaluation if the 
symptoms are severe.  38 C.F.R. § 4.71a.  The medical 
evidence of record, including the VA treatment records and 
the multiple VA examinations, does not indicate that the 
degenerative disc disease of the cervical spine is manifested 
by recurring attacks of intervertebral disc syndrome, rather 
than continuous limitation of motion of the cervical spine 
due to pain.  In addition, the evidence does not show that 
the disorder is manifested by any neurological impairment.  
The examiner in September 1998 found that the in-service 
fusion was successful and that the veteran's neurologic 
function and strength in the upper extremities had returned 
to normal.  On examination there were no abnormal reflexes, 
sensation was normal, and muscle strength was five plus.  The 
X-ray study showed no evidence of injury to the neural 
foramina.  In the absence of evidence of recurring attacks or 
neurological involvement, the Board finds that the disorder 
is properly rated under Diagnostic Code 5290.  The evidence 
does not show that the in-service injury resulted in 
vertebral fracture or spinal ankylosis to warrant 
consideration of any other diagnostic codes pertaining to the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 
5286.  The Board finds, therefore, that the criteria for a 
disability rating in excess of 30 percent are not met.  
Shoemaker v. Derwinski, 
3 Vet. App. 248, 253 (1992) (in granting an increased rating, 
the Board must explain why a higher rating is not warranted).

The Board notes that the veteran's representative asserts 
that the veteran is entitled to a separate compensable rating 
for the surgical scar resulting from the in-service cervical 
fusion.  The medical evidence has consistently shown that the 
scar is well healed, non-tender, and not disfiguring, and 
does not indicate that the scar, as opposed to the underlying 
cervical spine injury, results in any functional limitations.  
The Board finds, therefore, that entitlement to a separate 
compensable rating for the surgical scar is not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803-7805.

B.  L5-S1 Degenerative Disc Disease with Left Radiculopathy

With the grant of service connection in September 1995, the 
RO evaluated the low back disability under Diagnostic Codes 
5010, 5293, and 5292.  It is not clear from the reasons and 
bases section of the rating decision on what basis the RO 
assigned the original 10 percent rating.  In a September 1996 
rating decision the RO increased the rating for the low back 
disability from 10 to 20 percent based on a finding of 
moderate limitation of motion.  

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if the 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  38 C.F.R. § 4.71a.

The Board has reviewed the evidence of record and finds that 
the criteria for a 60 percent rating for the low back 
disability have been met.  The VA treatment records show that 
the veteran has received ongoing treatment for chronic 
neuropathic pain in the area of the left hip and pelvis.  The 
VA examiner in September 1998 found it apparent that the 
veteran was suffering significant pain due to his movements 
and behavior.  There is no evidence of record indicating that 
the veteran's assertions or conduct are not credible.  The 
examiner found that the range of motion of the lumbar spine 
was markedly limited due to pain.  Although the patellar and 
Achilles reflexes were present, they were decreased on the 
left side.  The stretch signs produced back pain at about 45 
degrees on each side in the supine position.  Prior 
examinations resulted in diagnoses of radiculopathy and 
sciatica.  The Board finds that these complaints and clinical 
findings are indicative of persistent symptoms compatible 
with sciatic neuropathy with other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  The Board has determined, therefore, 
that the criteria for a 60 percent rating for the low back 
disability have been met.

The 60 percent rating assigned above is the maximum rating 
available for intervertebral disc syndrome.  The medical 
evidence does not show that the low back disorder results 
from a fractured vertebrae or ankylosis of the spine to 
warrant consideration of the diagnostic codes pertaining to 
the low back that provide higher ratings.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5286.  Because the maximum 
schedular rating has been assigned, and the rating criteria 
incorporates all of the functional limitations due to 
intervertebral disc syndrome, consideration of any additional 
functional limitations does not result in a higher rating.  
Spencer, 
13 Vet. App. at 376; see also Johnson v. Brown, 9 Vet. App. 7 
(1996) (if the relevant diagnostic criteria are not limited 
to range of motion, additional functional limitations are 
incorporated into the diagnostic code).  The Board has 
determined, therefore, that a disability rating in excess of 
60 percent is not warranted.  Shoemaker, 3 Vet. App. at 253.

C.  Arthritis of the Left Hip and Sacroiliac Joint

Diagnostic Code 5251 provides a single 10 percent rating for 
limitation of extension of the thigh to five degrees.  
Diagnostic Code 5252 provides a 40 percent rating if flexion 
of the thigh is limited to 10 degrees, a 30 percent rating if 
limited to 20 degrees, a 20 percent rating if limited to 
30 degrees, and a 10 percent rating if limited to 45 degrees.  
38 C.F.R. § 4.71a.  

Diagnostic Code 5253 pertains to impairment of the thigh.  
The diagnostic code provides a 20 percent rating if abduction 
of the thigh is limited to 10 degrees.  A 10 percent rating 
applies if the veteran is unable to cross his legs, or if 
rotation is limited to the point that the veteran is unable 
to toe-out more than 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5255 pertains to impairment of the femur.  An 
80 percent rating is applicable for fracture of the shaft or 
anatomical neck of the femur with non-union and loose motion.  
The disability is ratable at 60 percent if manifested by 
fracture of the shaft or anatomical neck with non-union but 
without loose motion.  If the injury results in fracture of 
the surgical neck of the femur with a false joint, the 
disability is also ratable at 60 percent.  For mal-union of 
the femur, the diagnostic code provides a 10 percent 
disability rating for slight knee or hip disability, a 
20 percent rating for moderate knee or hip disability, and a 
30 percent rating for severe knee or hip disability.  
38 C.F.R. § 4.71a.  

With the grant of service connection in September 1995, the 
RO evaluated the left hip disability as traumatic arthritis 
under Diagnostic Code 5010 based on limitation of motion of 
the hip joint in accordance with Diagnostic Code 5252.  With 
the assignment of a 10 percent rating in October 1995, the RO 
evaluated the disability under Diagnostic Codes 5010, 5252, 
and 5255.  The left hip disability was increased from 10 to 
30 percent in September 1996 based on the examination results 
showing limitation of flexion of the left hip to 20 degrees 
in accordance with Diagnostic Code 5252.  38 C.F.R. § 4.71a.

Examination in September 1998 showed that the range of motion 
of the left hip was zero degrees of extension, 115 degrees of 
flexion, abduction to 40 degrees, adduction to 30 degrees, 
internal rotation of 30 degrees, and external rotation of 
40 degrees.  The examiner characterized the range of motion 
as normal.  All movements were without pain, except for 
internal rotation, which was painful throughout the movement. 

Arthritis is to be rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 
40 percent disability rating for arthritis of the left hip is 
warranted if flexion of the hip is limited to 10 degrees.  
Because the medical evidence does not show any limitation of 
flexion of the left hip, the Board finds that the schedular 
criteria for a rating in excess of 30 percent based on 
limitation of motion are not met.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  Spurgeon, 10 Vet. App. at 194.  
The evidence shows that the veteran experiences significant 
pain in the left pelvic area and hip.  In addition to 
arthritis in the left hip, he has undergone fusion of the 
left sacroiliac joint due to degenerative changes, which the 
RO has evaluated as a joined disorder with the left hip 
arthritis.  He has also been awarded a separate 60 percent 
disability rating for degenerative disc disease of the 
lumbosacral spine.  According to the Rating Schedule, 
sacroiliac injury and weakness is to be rated based on the 
criteria for lumbosacral strain, including pain.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5294 and 5295.  The medical 
evidence shows that the pain in the left pelvic area and hip 
is neuropathic in origin, and it cannot be distinguished from 
the low back pain resulting from the degenerative disc 
disease of the lumbar spine.  Because the low back pain was 
one of the primary bases for assigning the 60 percent rating 
for degenerative disc disease of the lumbar spine, it cannot 
be considered in determining the appropriate rating for the 
sacroiliac injury.  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (the same disability cannot be evaluated under 
multiple diagnoses); 38 C.F.R. § 4.14.

The evidence does not show that arthritis of the sacroiliac 
joint has caused any limitation of motion of that joint, and 
the VA examiner stated that, normally, there is no movement 
of the sacroiliac joint.  Other than the functional 
limitations and the neurological findings included in the 
rating for the low back disorder, the evidence does not show 
that arthritis of the sacroiliac joint results in any 
additional disability.  The Board finds, therefore, that 
there is no basis for increasing the rating for arthritis of 
the left hip/sacroiliac joint based on symptoms attributable 
to the sacroiliac joint.

According to Diagnostic Code 5003, in the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints and a 
20 percent rating applies for X-ray evidence of involvement 
of two or more major joints with occasional incapacitating 
exacerbations.  A 30 percent rating is currently in effect 
for the left hip/sacroiliac joint arthritis under Diagnostic 
Code 5252.  The Board finds, therefore, that the application 
of the provisions of Diagnostic Code 5003 does not result in 
a higher disability rating.  See Hicks v. Brown, 8 Vet. App. 
417 (1995); 38 C.F.R. § 4.71a.

A disability rating in excess of the minimum compensable 
rating for the hip, which is 10 percent, has been assigned 
under Diagnostic Code 5252.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of more 
than the minimum compensable evaluation for arthritis of the 
hip/sacroiliac joint.  

The veteran's representative has also argued that the veteran 
is entitled to a separate 10 percent rating for the scar in 
the left lumbar area resulting from the surgical removal of 
the bone graft from the left ileum and fusion of the left 
sacroiliac joint.  Although the physician described the scar 
as very sensitive during the May 1996 VA examination, the 
subsequent June 1997 and September 1998 examinations showed 
the scar to be well healed and not tender, keloidal, or 
hypertrophic.  The Board finds that the evidence more 
contemporaneous to the August 1998 claim for an increased 
rating does not show that the surgical scars are poorly 
nourished and ulcerated, tender and painful on objective 
demonstration, or productive of any functional limitation.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (in evaluating 
the severity of disability, the primary concern is the 
present level of disability).  The Board has determined, 
therefore, that the criteria for a separate compensable 
rating for the surgical scar is not met.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 30 percent 
for arthritis of the left hip and sacroiliac joint.

D.  Arthritis of the Left Knee

The arthritis of the left knee is currently manifested by 
complaints of pain, crepitus, and range of motion from zero 
to 150 degrees.  As previously stated, arthritis is to be 
rated based on limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Since service 
connection was granted in September 1995, the RO has 
evaluated the left knee disability under Diagnostic Code 
5260.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

In October 1997 the RO determined that the left knee was 
10 percent disabling, apparently based on X-ray evidence of 
arthritis in a major joint and limited motion that was non-
compensable under the relevant diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In order to warrant a higher 
schedular rating based on limitation of motion, the evidence 
would have to demonstrate that flexion is limited to 30 
degrees or that extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Examination 
in September 1998 showed that the range of motion of the left 
knee was from zero degrees of extension to 150 degrees of 
flexion, without evidence of pain.  The Board finds, 
therefore, that the schedular criteria for a disability 
rating in excess of 10 percent based on limitation of motion 
are not met.  

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  The evidence shows that the arthritis of the left 
knee is manifested by complaints of pain and crepitus.  The 
examiner in September 1998 found no other abnormalities 
pertaining to the left knee, and stated that the claimed left 
knee disability did not result in any functional limitations.  
In the absence of limitation of motion, the Board finds that 
the veteran's complaints of pain in the left knee are 
appropriately compensated by the 10 percent rating that has 
been assigned pursuant to Diagnostic Code 5003.  Hicks, 8 
Vet. App. at 417.

A disability rating equivalent to the minimum compensable 
rating for the joint, which is 10 percent, has been assigned 
under Diagnostic Code 5003.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of the 
minimum compensable evaluation for arthritis of the knee.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 10 percent for arthritis of 
the left knee.

E.  Arthritis of the Right Hip

The arthritis of the right hip is manifested by complaints of 
pain, range of motion of zero degrees of extension, 
115 degrees of flexion, abduction to 40 degrees, adduction to 
30 degrees, internal rotation of 30 degrees, and external 
rotation of 40 degrees, with no X-ray findings indicative of 
arthritis.  As previously stated, arthritis is to be rated 
based on limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In accordance with 
the relevant diagnostic codes, a 10 percent rating is 
applicable if extension of the thigh is limited to five 
degrees, if flexion of the thigh is limited to 45 degrees, if 
the veteran is unable to toe-out more than 15 degrees, or if 
adduction is limited to the point that the veteran is unable 
to cross his legs.  38 C.F.R. § 4.71a, Diagnostic Codes 5251-
5253.  The examination in September 1998 resulted in the 
finding that the veteran could extend the right hip to zero 
degrees, flex the hip to 115 degrees, externally rotate the 
hip to 40 degrees, and adduct the hip to 30 degrees, all of 
which the examiner characterized as normal.  The Board finds, 
therefore, that the evidence does not show that the schedular 
criteria for a compensable rating based on limitation of 
motion have been met.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  Those functional limitations, however, must be 
supported by objective evidence of musculoskeletal pathology.  
38 C.F.R. § 4.40.  The veteran has complained of having pain 
in the right hip.  Although an X-ray study of the right hip 
in May 1995 showed what was interpreted to be mild 
osteoarthritis, the radiologist in June 1997 found that the 
hip joints remained within normal limits and the X-ray study 
in September 1998 showed no abnormalities.  The examiner in 
September 1998 found no evidence of right hip pathology and 
stated that there was no evidence of arthritis, or any other 
pathology, in the right hip.  The Board finds, therefore, 
that the veteran's complaints of pain are not supported by 
current evidence of right hip pathology, and that 
consideration of any functional limitations does not result 
in a compensable rating.

According to Diagnostic Code 5003, if the joint is affected 
by limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 
10 percent rating applies for each such major joint affected 
by limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a.  The evidence does not show 
that arthritis of the right hip is currently manifested by 
any limitation of motion or X-ray evidence of involvement.  
In addition, the arthritis of the left hip/sacroiliac joint 
and the left knee are separately rated with ratings at 
10 percent or more, and cannot be combined with the arthritis 
of the right hip to support a 10 percent rating pursuant to 
Diagnostic Code 5003 based on X-ray evidence of arthritis in 
two or more major joints.  38 C.F.R. § 4.14.  The Board 
finds, therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a compensable 
disability rating.  Hicks, 8 Vet. App. at 417.

In the absence of objective evidence of pathology, the 
consideration of an increased rating based on the provisions 
of 38 C.F.R. § 4.59 is not warranted, since the regulation 
requires that the painful motion be supported by joint or 
periarticular pathology.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to a compensable disability rating 
for arthritis of the right hip.


ORDER

The claim of entitlement to a rating in excess of 30 percent 
for arthritis of the left hip and sacroiliac joint, status 
post fusion with a left iliac crest bone graft, is denied.  

A 30 percent rating is granted for a ruptured C1 transverse 
ligament status post C1-C2 fusion with degenerative disc 
disease, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  

A 60 percent rating is granted for L5-S1 degenerative disc 
disease with left radiculopathy, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  

The claim of entitlement to a rating in excess of 10 percent 
for left knee arthritis is denied.  

The claim of entitlement to a compensable rating for right 
hip arthritis is denied.  



REMAND

The veteran seeks service connection for a right knee 
disorder, which he claims was caused by his service-connected 
disabilities.  An X-ray study in June 1997 showed separation 
of the tibial tubercle on the right compatible with Osgood-
Schlatter's disease, lipping of the posterior margins of the 
right patella compatible with chondromalacia patella, and 
lipping of the tibial spine presumably representing early 
degenerative changes.  The examining VA physician found no 
evidence of disability as a result of the examination, and 
provided a diagnosis only of arthralgia, no disease 
identified.  

The veteran underwent another VA examination in September 
1998, at which time an X-ray study was shown to represent no 
significant interval change from the prior study.  The 
radiologist again stated that there was separation of the 
tibial tubercle on the right compatible with Osgood-
Schlatter's disease and a mild increase in degenerative 
changes.  The examining VA physician found no evidence of 
right knee pathology as a result of the examination, and 
again provided a diagnosis of right knee arthralgia with no 
functional impairment.  

"Arthralgia" is defined as joint pain.  Stedman's Medical 
Dictionary (online edition).  Pain, in the absence of a 
diagnosis of underlying disease or pathology, is not subject 
to service connection.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the act, or filed before the date of enactment 
and not yet final as of that date.  The changes in the law do 
not, however, require VA to reopen a claim that has been 
disallowed except when new and material evidence has been 
presented.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3 and 7, 114 Stat. 2096 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice provisions 
contained in the new law.  For guidance in this regard, the 
RO should refer to VBA Fast Letters No. 00-87, dated November 
17, 2000, and 01-02, dated January 9, 2001.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, or determined whether 
new and material evidence has been submitted to reopen the 
previously denied claim, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  For the purpose of 
determining whether the veteran has one disability rated at 
60 percent or more, or one 40 percent disability in 
combination, disabilities affecting a single body system are 
considered as one disability.  38 C.F.R. § 4.16(a).  In 
addition, if VA is considering an increased rating and the 
veteran's disabilities meet the percentage requirements of 
38 C.F.R. § 4.16, and there is evidence of service-connected 
unemployability in the file, the evaluation of the rating 
increase must include an adjudication of the veteran's 
entitlement to a total rating based on individual 
unemployability.  Norris v. West, 12 Vet. App. 413 (1999).

As previously stated, the veteran's representative has 
asserted that he is unemployable due to his service-connected 
disabilities.  The Board notes that prior to the increases in 
the assigned ratings granted above, the veteran had a 
combined rating of 60 percent for his service-connected 
disabilities, all of which pertained to one body system.  His 
service-connected disabilities, therefore, met the percentage 
requirements of 38 C.F.R. § 4.16(a).  For these reasons the 
Board finds that the claim for increased ratings incorporated 
the claim of entitlement to a total disability rating based 
on individual unemployability.  Norris, 12 Vet. App. at 413.  
This issue is being remanded to the RO for development and 
consideration of a total disability rating.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements 
contained in sections 3 and 4 of the Act 
are satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 01-02, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  In addition to the development 
requested above, the RO should obtain any 
VA treatment records pertaining to the 
veteran since January 1998.

3.  The RO should obtain documentation of 
the veteran's employment history and 
educational and occupational background.

4.  If the above-requested development is 
not sufficient to determine whether the 
veteran is entitled to a total rating 
based on individual unemployability, the 
RO should provide him a VA orthopedic 
examination for the purpose of obtaining 
an opinion on whether his service-
connected disabilities preclude him from 
performing substantially gainful 
activity.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
orthopedic examination and provide an 
opinion, based on the objective evidence 
of record and sound medical principles, 
on whether the veteran's service-
connected disabilities preclude him from 
performing substantially gainful 
employment.  The examiner should provide 
the complete rationale for his/her 
opinion.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran.  
If the RO determines that the veteran has 
submitted new and material evidence to 
reopen the claim for service connection 
for a right knee disorder, the RO should 
also ensure that all available evidence 
designated by the veteran has been 
obtained, and that the veteran has been 
notified of any evidence that could not 
be obtained.  The RO should further 
ensure that the development pertaining to 
the veteran's entitlement to a total 
rating has been completed.  If an 
examination is required, the RO should 
ensure that the examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a right knee 
disorder.  If that determination is 
affirmative, the RO should then re-
adjudicate the issue of entitlement to 
service connection for a right knee 
disorder, after fulfilling the duty to 
assist.  The RO should also determine 
whether the veteran is entitled to a total 
disability rating based on individual 
unemployability in accordance with 
38 C.F.R. § 4.16.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 



